UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7759


MICHAEL R. RAY,

                  Plaintiff - Appellant,

          v.

JAMES METTS, Sheriff Lexington County Sheriff’s Department;
JIMMY GREGG; MIKE D. ILLES, Administrator Florence County
Detention Center; JUNE STEWART, Employee FCDC; FLORENCE
COUNTY, A Body Politic; LEXINGTON COUNTY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cv-23048-TLW)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael R. Ray, Appellant Pro Se.    William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, David Leon Morrison, MORRISON LAW FIRM, LLC,
Columbia, South Carolina; Benjamin Albert Baroody, BELLAMY,
RUTENBURG, COPELAND, EPPS, GRAVELY & BOWERS, PA, Myrtle Beach,
South Carolina; Jay Ritchie Lee, AIKEN, BRIDGES, NUNN, ELLIOTT &
TYLER, PA, Florence, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael    R.      Ray    appeals        the   district   court’s      order

allowing   Appellees      to    file    a   corrected        Suggestion      of   Death,

pursuant to Fed. R. Civ. P. 25, and its adverse grant of summary

judgment and dismissal of his action filed pursuant to 42 U.S.C.

§ 1983    (2006).      Specifically,            as    to   the    second   order,      Ray

challenges    the     district        court’s        grant   of    summary       judgment

without considering his motion for summary judgment and after

allegedly restricting his ability to undertake discovery.                               We

affirm both orders.

            We find no abuse of the district court’s discretion in

allowing the Suggestion of Death to be corrected by Appellees to

conform to Fed. R. Civ. P. 25, especially given that Ray failed

to   demonstrate    how     the      purported       error   affected      any    of   his

substantial rights.         Nor do we find any abuse of the district

court’s discretion relative to discovery prior to its adoption

of the report and recommendation of the magistrate judge and its

ruling on the motion for summary judgment.                       See Strag v. Bd. of

Trs., 55 F.3d 943, 952-53 (4th Cir. 1995) (standard of review). *




      *
       Ray’s assertion of district court error in failing to
consider his motion for summary judgment is without merit. The
magistrate judge specifically reviewed Ray’s motion and found,
correctly, that it merely constituted a request for additional
discovery.



                                            3
            Accordingly,    we      affirm    the   district      court’s   order

allowing    the   correction   of    the     Suggestion   of   Death,    and   its

dismissal of Ray’s action on summary judgment, on the reasoning

of the district court.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court     and     argument    would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                        4